REQUESTED BY: Curtis A. Bromm, Saunders County Attorney, Wahoo, Nebraska.
(1) Does the county board have the authority to set salaries for full-time Veterans' Service Officers?
(2) Does the county board have the authority to specify the amounts which may be spent for individual portions of the budget of the Veterans' Service Committee, such as postage, supplies, etc.?
(1) Yes.
(2) No.
Generally with regard to the appropriation of funds for the use of the County Veterans' Service Committee, section80-409, R.R.S. 1943, provides as follows:
   "The county board of each county in this state is authorized and directed to provide, by special levy or out of the general fund of the county, such amount as shall be necessary for the use of the county service committee to aid and enable such county service committee to carry out and execute its functions, powers and duties as defined in this act, and to pay their expenses. The county board shall provide offices for the county veterans' service officer in the county seat, preferably in the courthouse."
More specifically with regard to the salaries of full-time Veterans' Service Officers, section 23-1114(2), R.R.S. 1943, provides that:
   "(2) The salaries of all deputies in the offices of the elected officers and appointive full-time veterans' service officers of the county shall be fixed by the county board at such times as necessity may require."
The authority to appoint Veterans' Service Officers is found in section 80-407, R.R.S. 1943. That section also authorizes the appointment of part-time (less than 40 hours per week) Veterans' Service Officers. Section 23-1114(2) is thus dispositive of the first issue raised. [Note section23-1114(2) only authorizes the county board to set salaries for appointive full-time Veterans' Service Officers and is silent on the setting of salaries for appointive part-time Veterans' Service Officers.]
With regard to your second question, we find no statutory authority for the proposition that the county board has the power to determine the amount to be expended for various portions of the County Veterans' Service Office budget, such as postage, supplies, and so forth. Section 80-407, R.R.S. 1943, simply provides that the County Veterans' Service Committee:
   ". . . is authorized to accept, for the purpose of carrying out its program of assistance to veterans, grants of funds from the county, municipalities, veterans', civic, religious and fraternal organizations and groups, and private citizens. . . ."
The only limitation imposed upon the County Veterans' Service Committee's financial affairs of any relevance here is that it submit quarterly reports detailing its activities and expenditures to the Department of Veterans' Affairs and to the county, municipalities, organizations and agencies which have contributed funds for the work of the Committee. Beyond that, there are no explicit provisions authorizing the county board to scrutinize the Committee's budget by detailing precisely how the funds appropriated must be spent. Absent any statutory authorization, it must not be presumed that the county board has such authority.